Citation Nr: 0505158	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to December 27, 2001, 
for the grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming entitlement to an effective date 
prior to December 27, 2001, for the grant of a 100 percent 
rating for post-traumatic stress disorder (PTSD).  During his 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in his March 2004 the veteran indicated that he has 
been treated at the East Orange VA for his psychological 
condition since the 1970s, and was also treated at the Newark 
Veteran's Center and the Jersey City Vet Center.  The Board 
is of the opinion that further development is warranted to 
obtain any such records.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to furnish the veteran 
with the appropriate release of information forms 
in order to obtain copies of all VA medical 
records that are not of record and pertain to 
treatment for the veteran's service-connected PTSD 
from the 1970s to December 26, 2001 at the East 
Orange, New Jersey VA Medical Center, and from the 
1980s to December 26, 2001 at the Newark Vet 
Center (45 Academy Street, Newark, NJ 07102) and 
the Jersey City Vet Center (115 Christopher 
Columbus Drive, Suite 200, Jersey City, NJ 07302).  
After obtaining the necessary waivers, the RO 
should obtain any outstanding records and 
associate them with the veteran's claims file.  

2.  Thereafter, the RO should readjudicate the 
veteran's claim.  If the benefit sought on appeal 
is not granted, the appellant should be provided 
with a supplemental statement of the case, and an 
opportunity to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



